           4:17-bk-15028 Doc#: 42 Filed: 10/12/19 Entered: 10/12/19 23:34:39 Page 1 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Arkansas
In re:                                                                                                     Case No. 17-15028-rdt
Tina R. Ward                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0860-4                  User: michelle                     Page 1 of 1                          Date Rcvd: Oct 10, 2019
                                      Form ID: pdf09Ds                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db             +Tina R. Ward,   P.O. Box 265,   Sweet Home, AR 72164-0265

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Danyelle J. Walker    on behalf of Debtor Tina R. Ward danyellewalker@yahoo.com,
               danyellewalkerbankruptcy@gmail.com,R62442@notify.bestcase.com
              Mark T. McCarty    ecfmail@ch13ark.com
              U.S. Trustee (ust)    USTPRegion13.LR.ECF@usdoj.gov,
               Shari.Sherman@usdoj.gov;Cecilia.A.Boyle@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdo
               j.gov
                                                                                             TOTAL: 3
     4:17-bk-15028 Doc#: 42 Filed: 10/12/19 Entered: 10/12/19 23:34:39 Page 2 of 2
                                                                                            GO11-26(b)/ KL   / 86

                        IN THE UNITED STATES BANKRUPTCY COURT
                      EASTERN AND WESTERN DISTRICTS OF ARKANSAS




IN RE: Tina R. Ward                                                  CASE NO:      4:17-bk-15028 T
                                                                                        Chapter 13

                                CHAPTER 13 ORDER OF COMPENSATION
                                     FOR ADDITIONAL SERVICES


   Before the court is the Application for Compensation for Additional Services filed by the debtor's counsel ,

Danyelle J. Walker, on 09/13/2019, Docket Entry [39], for additional services and/or costs. The court finds that

the application should be, and hereby is, approved. The Trustee is directed to pay the amount of $375.00

pursuant to 11 U.S.C. § 1326.

   IT IS SO ORDERED.

Date:    10/10/2019                                                     /s/ Richard D. Taylor
                                                                          Richard D. Taylor
                                                                       U.S. Bankruptcy Judge


     Approved by:

     /s/ Mark T. McCarty
     Mark T. McCarty
     Standing Chapter 13 Trustee


     Comments:

     #39 9/13/19 ($375.00 REQ) MOD 8/13/19 ALLOWED $375.00 FEE
